DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0221109 to Pieterman in view of US 4,951,375 to Erlenmaier.
Regarding claim 13 Pieterman discloses an element punching device (80, 90) that closes and inserts a punching unit (92) that inserts the punch to a first panel sheet/first metal sheet loaded on a die (Fig. 1C) using a punch cylinder [0070] to create an aperture (Fig. 1C), and a welding device (10, 20) that pressurizes upper (20) and lower (10) electrodes [0070], the welding device resistively welds/projection welds a fist panel sheet/first metal sheet where the punch is inserted [0069] (Fig. 1C). 
Pieterman does not discuss that the punching device can store or supply different elements or locate a supply block.
However, Erlenmaier discloses a punching device with an element supply unit (tool changing device changes the tool with one from the auxiliary storage area) and the punching 
The advantage of utilizing an element supply unit and control system is to allow an automated exchange of different punches as desired and to automate/ensure that the location and punch are as desired. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Pieterman by adding an element supply unit and control system as in Erlenmaier in order to allow an automated exchange of different punches as desired and to automate/ensure that the location and punch are as desired.
Regarding claim 14 Pieterman further discloses that a sealer (60) is applied between the two metal panels/sheets to form a sealer layer [0074].
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0221109 to Pieterman in view of US 4,951,375 to Erlenmaier and in further view of US 2015/0217395 to Spinella.
Regarding claim 15 Pieterman further discloses that the first panel sheet/first metal sheet can be aluminum (abstract, [0076]) and that the second panel sheet/second metal sheet can be iron [0068], but does not state that the sheet is steel.
However, Spinella discloses a fastening system with sheets of steel and aluminum (abstract).
The advantage of utilizing fastening of aluminum and steel is to cost effectively create an aluminum and steel joined automobile part. Therefore, it would have been obvious to someone 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761